DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 16, 2021 has been entered. Claims 1 and 3-14 remain pending in the application. Claims 1, 3-4, 6-9, are 12-14 are amended. Claim 2 is cancelled. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and rejection previously set forth in the Non-final Office Action mailed March 29, 2021.

Response to Arguments
Applicant’s arguments, filed June 16, 2021, with respect to the objection to the specification, drawings, and claims have been fully considered and are persuasive.  The objections to specification, drawings, and claims have been withdrawn.
Applicant’s arguments, filed June 16, 2021, with respect to the rejection of claims 1-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn.
Applicant’s arguments, filed June 16, 2021, with respect to the rejection of claims 1-14 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 11 has been amended as follows: 
11. The door handle arrangement according to claim 6, wherein the first axle is a 

REASONS FOR ALLOWANCE
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of independent claim 1 and dependent claims 3-14.
Regarding claim 1, the prior art of record, in particular Och (WO 2015/074020) and Hintennach (WO 2016/113341), teaches a door handle arrangement of a motor vehicle comprising a handle piece that may be in a flush position, an operating position extending parallel to a support, an activation position, and an emergency operating position. However, neither Och nor Hintennach disclose a holding bracket which rotatably supports a second axle and the second axle is non-rotatably connected to the support such that the handle pivots about the second axle to move from the operating position to an activation position. The examiner can find no motivation to modify the structure and function of the handle disclosed by the prior art of record to include a holding bracket and second axle as claimed without destroying the intended structure and function of the prior art and/or without use of impermissible hindsight. 
Regarding claims 3-14, the prior art fails to teach each and every limitation of claim 1 from which the claims depend. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675